DETAILED ACTION
In the response filed March 22, 2021, the Applicant amended claim 1.  Claims 1-9 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 1-9 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the additional limitations of integrate the abstract idea into a practical application as the claimed invention is an improvement in technology.  Examiner respectfully disagrees.  The amendments and claim limitations still, under broadest reasonable interpretation, describe or set-forth “applying a gift card amount to a purchase only when the gift card is sought to be used for purchasing an approved item,” or “ensuring that a gift card balance is only applied to a purchase when the gift card is used to purchase an approved item,” which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As discussed before in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Similar to storing data in a database, preloading promotional information onto a terminal is well-understood, routine and conventional.  As such, storing promotional information onto a terminal to be displayed after determining a user’s interaction does not integrate the claimed invention into a practical application. 
With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Processing a gift card to ensure a gift card is only used for purchase of an approved item, if anything, a business “improvement” (e.g., providing a targeted discount for specific items).  The idea of processing a gift card to ensure a gift card is only used for purchase of an approved item is not a patent eligible “improvement.”  That a computer is used to implement a process to distinguish only certain items that are eligible to be discounted with a gift card serves merely to implement the abstract idea on a generic computer.  Use of a generic computer does not transform this idea a patent eligible “improvement.”  Examiner has 
Applicant has referenced the decision in Bascom which analyzes the claims ‘as a whole.’   While the Examiner does not disagree with the general characterization of the decision in Bascom, the Examiner does disagree with its applicability to the claims at issue.  The focus of the court in Bascom was the installation of the filtering tool at a specific location, which represented a "non-conventional and non-generic arrangement of known conventional pieces" resulting in a technical improvement.  Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components that results in an improvement to another technology or technical field like that of Bascom.  Instead, the claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving an improvement in the commercial practice - e.g. improvement over current coupon promotional campaigns, improvement in promoters’, issuers’, and manufacturers’ abilities to monitor and control their promotional campaigns (see Specification Par. [0080], [0081]).
Further to this accord, the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17).  Neither Applicant’s claims nor Applicant’s specification offer or otherwise discuss improvements similar to those in Bascom.  To the contrary, any improvements resulting from the claimed invention are manifested only in the abstract idea itself – that is, in the process to distinguish only certain items that are eligible to be discounted with a gift card. 
Bascom further emphasized that the claims – in light of their unconventional arrangement and technical improvement – represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way.  Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B of the Mayo framework.  As the claims at issue have been taken to direct themselves to abstract concepts under step 2A, the determination of eligibility hinges on step 2B (like Bascom). A more appropriate comparison of the claims, however, would be to the already cited decisions in SmartGene, Cyberfone, CyberSource, and Ultramercial, rather than a comparison to Bascom. In each of the aforementioned decisions cited by the Examiner, the claims were ultimately found ineligible despite the recitation of additional elements within the claims.  As such, the Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained.


Applicant’s arguments for claims 1-9 with respect to the 35 U.S.C. 103 rejection have been considered but are unpersuasive.  Applicant argues Isaacson does not disclose “automatically transmitting, over the retailer communicative connection to the retailer computer system, information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase only when the purchase includes the one or more items for which use of the gift card number and its associated gift card amount is authorized.”  Examiner respectfully disagrees.  Isaacson teaches automatically transmitting, over the retailer communicative connection to the retailer computer system, information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase (Par. [0250], merchant given automatic communication to apply part of gift card).  Isaacson also teaches only when the purchase includes the one or more items for which use of the gift card number and its associated gift card amount is authorized (Par. [0263], In the process, the system could track at an SKU level each item purchased and then parse out the cost of the approved items according to the policy. Thus, if a payee went to a grocery store and bought gum and alcohol, the system would identify the gum as being part of the policy but the alcohol could be excluded. The gum and associated tax would then be determined and that amount of money would be applied to the purchase – gum is an approved item that is tracked at an SKU level).  
Finally, Isaacson discloses wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a stock keeping unit (SKU) (Par. [0262]).  Liebmann teaches wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a global trade item number (GTIN), a universal product code (UPC), an international article 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-9 is directed to a method, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 recites/describes the following steps:
“storing…information relating to one or more items for which use of a gift card is authorized, the information relating to one or more items for which use of a gift card is authorized comprising information selected form the group consisting of a stock keeping unit (SKU), a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN), or the one or more items for which use of a gift card is authorized;” 
“generating a list of gift card numbers and associated gift card amounts;”
“storing the gift card numbers and associated gift card amounts…with an association between each gift card number and its associated gift card amount and information identifying one or more items for which use of the gift card number and its associated gift card amount is authorized;”

“automatically transmitting…information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase only when the purchase includes the one or more items for which use of the gift card number and its associated gift card amount is authorized.”
These steps, under broadest reasonable interpretation, describe or set-forth “applying a gift card amount to a purchase only when the gift card is sought to be used for purchasing an approved item,” or “ensuring that a gift card balance is only applied to a purchase when the gift card is used to purchase an approved item,” which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor;” “establishing a bank card processor communicative connection between the server and a bank card processor computer system;” and “establishing a retailer communicative connection between the server and a retailer computer system.”
The requirement to execute the claimed steps/functions using the “network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor;” “establishing a bank card processor communicative connection between the server and a bank card processor computer system;” and “establishing a retailer communicative connection between the server and a retailer computer system,” is equivalent to adding the words “apply it” on a generic computer 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-9 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-9 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using the “network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor;” “establishing a bank card processor communicative connection between the server and a bank card processor computer system;” and “establishing a retailer communicative connection between the server and a retailer computer system,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-9 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-9 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2014/0250002 A1), hereinafter Isaacson, in view of Liebmann (US 2013/0204690 A1).
Regarding claim 1, Isaacson discloses a method for facilitating real-time item-specific application of a gift card balance to a purchase within a collaborative gift card network comprising a network-connected server and computer systems of a retailer and a bank card processor, the method comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks (Par. [0086], computing devices networked together); short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are 
storing, in the long-term memory store, information relating to one or more items for which use of a gift card is authorized, the information relating to one or more items for which use of a gift card is authorized comprising information consisting of a stock keeping unit (SKU) (Par. [0263], In the process, the system could track at an SKU level each item purchased and then parse out the cost of the approved items according to the policy. Thus, if a payee went to a grocery store and bought gum and alcohol, the system would identify the gum as being part of the policy but the alcohol could be excluded. The gum and associated tax would then be determined and that amount of money would be applied to the purchase – gum is an approved item that is tracked at an SKU level); 
generating a list of gift card numbers and associated gift card amounts (Par. [0148], gift card specific number; Par. [0152], gift card amount; Par. [0161], physical gift card with code); 
storing the gift card numbers and associated gift card amounts in the long-term memory store with an association between each gift card number and its associated gift card amount and information identifying one or more items for which use of the gift card number and its associated gift card amount is authorized (Par. [0263], gift card policy of included and excluded items, merchants, services); 
establishing a bank card processor communicative connection between the server and a bank card processor computer system (Par. [0139], communication with bank); 

receiving at the server, over the bank card processor communicative connection from the bank card processor computer system, an electronic communication comprising a gift card number and information identifying a retailer where the gift card number was provided as at least partial payment for a purchase (Par. [0162], code is associated with credit/debit account; Par. [0139], retailer and account information provided); and 
automatically transmitting from the server, over the retailer communicative connection to the retailer computer system, information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase only when the purchase includes the one or more items for which use of the gift card number and its associated gift card amount is authorized (Par. [0139], partial payment to apply gift card amount for authorized purchase; Par. [0250], merchant given automatic communication to apply part of gift card; Par. [0263], In the process, the system could track at an SKU level each item purchased and then parse out the cost of the approved items according to the policy. Thus, if a payee went to a grocery store and bought gum and alcohol, the system would identify the gum as being part of the policy but the alcohol could be excluded. The gum and associated tax would then be determined and that amount of money would be applied to the purchase – gum is an approved item that is tracked at an SKU level).
Isaacson does not explicitly disclose wherein the information relating to one or more items for which use of a gift card is authorized comprising information selected form the group consisting of a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN), or the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gift card system of Isaacson to include the item identification abilities of Liebmann as the simple substitution of one know element for another produces a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of item identification information of Liebmann for the item identification information of Isaacson.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Isaacson discloses further comprising receiving, over the retailer communicative connection from the retailer computer system, an electronic communication including information identifying one or more items included in the purchase (Par. [0190], item limitation; Par. [0263]).
Regarding claim 3, Isaacson discloses further comprising: associating the electronic communication received over the bank card processor communicative connection with the electronic communication received over the retailer communicative connection (Par. [0110], transaction process associates the payment processing connection with the point of sale connection); 

using the processor to identify a match between the information identifying one or more items for which use of the gift card number and its associated gift card amount is authorized and the information identifying one or more items included in the purchase (Par. [0263], parse out approved items according to the policy); and 
generating the information authorizing the retailer to apply the gift card amount to the purchase (Par. [0139], partial payment to apply gift card amount for authorized purchase).
Regarding claim 4, Isaacson discloses wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a stock keeping unit (SKU) (Par. [0262]).  Isaacson does not explicitly disclose wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN).  Liebmann teaches wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN) (Par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gift card system of Isaacson to include the item identification abilities of Liebmann as the simple substitution of one know element for another produces a predictable result.  Since each individual element and its function are shown in the 
Regarding claim 5, Isaacson discloses further comprising transmitting, over the retailer communicative connection, a request to the retailer computer system to provide the information identifying the one or more items included in the purchase (Par. [0263], system tracks at an SKU level each item purchased and parse out approved items according to the policy).
Regarding claim 6, Isaacson discloses wherein the server selects the retailer computer system based on the information identifying a retailer received over the bank card processor communicative connection (Par. [0249], merchant gateway communicates with bank and credit card issuing bank – transaction made at bank level to apply credits; Par. [0251], purchase made is detected at transaction level, determines the retailer, and applies the gift card that applies to the retailer).
Regarding claim 7, Isaacson discloses further comprising: using the gift card number and the information identifying a retailer received over the bank card processor communicative connection to retrieve the association between the gift card number and the information identifying one or more items for which use of the gift card number and its associated gift card amount is authorized (Par. [0251], purchase made is detected at transaction level, determines the retailer, and applies the gift card that applies to the retailer); and 
generating the information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase only if the 
Regarding claim 8, Isaacson discloses wherein the information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase comprises information associated with each item for which use of the gift card number and its associated gift card amount is authorized selected from the group consisting of a stock keeping unit (SKU) (Par. [0262]).  Isaacson does not explicitly disclose wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN).  Liebmann teaches wherein the information identifying one or more items included in the purchase comprises information selected from the group consisting of a global trade item number (GTIN), a universal product code (UPC), an international article number (ARN), and an Australian product number (APN) (Par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gift card system of Isaacson to include the item identification abilities of Liebmann as the simple substitution of one know element for another produces a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of item identification information of Liebmann for the item 
Regarding claim 9, Isaacson does not explicitly disclose wherein the information identifying a retailer where the gift card number was provided as at least partial payment includes information identifying a point-of-sale (POS) system at which the gift card number was provided.  Liebmann teaches wherein the information identifying a retailer where the gift card number was provided as at least partial payment includes information identifying a point-of-sale (POS) system at which the gift card number was provided (Par. [0059], information identifying merchant location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gift card system of Isaacson to include the merchant identification abilities of Liebmann as a need exists to reduce the likelihood of the user engaging in fraud (Liebmann, Par. [0072]).  Accurate identifying information of the merchant system would enable a gift card system to prevent fraudulent usage of user benefits.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621